Citation Nr: 1324741	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  08-37 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to March 1972.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from the March 2008 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing has been associated with the Virtual VA electronic claims file.

The issue of service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In January 2006, the RO denied service connection for hepatitis C, finding that a nexus to service had not been established; he did not submit a notice of disagreement and no additional evidence was submitted within one year and the decision became final.

2.  Evidence received since the January 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis C, including VA treatment records which discuss the etiology of the Veteran's hepatitis C.



CONCLUSION OF LAW

New and material evidence having been submitted, the criteria to reopen service connection for hepatitis C have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2012).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

The claim for service connection for hepatitis C was denied by the RO in January 2006, which found that there was no evidence that hepatitis C was incurred in or related to service.  He was properly notified of the January 2006 rating decision, but did not appeal within one year of notice of the rating decision.  In addition, no additional evidence was submitted within the one year period.  For this reason, the January 2006 rating decision became final.

The evidence of record at the time of the January 2006 rating decision included the Veteran's claim for VA compensation, service treatment records, and VA treatment records from June 2004 to December 2005.

In support of the current application to reopen service connection for hepatitis C, the new evidence of record associated with the claims file since the January 2006 rating decision includes VA treatment records from October 2006 to October 2012 (from the Bronx VAMC, Bath VAMC, and Northport VAMC), the Veteran's statements, and the May 2013 Board hearing transcript.   

The new evidence reflects that the Veteran's hepatitis C may have been related to service.  Specifically, during the May 2013 Board hearing, he testified that he was a medic during service and was exposed to blood, fluids, and a variety of used medical equipment.  Further, in a VA treatment note dated January 2007, the VA doctor stated that "it is possible that he [the Veteran] might have been infected if he had blood exposure to non intact skin/mucous membrane while in service, by needlestick injuries, sexual transmission and snorting drugs."  

This evidence reflects that the Veteran's hepatitis C may be related to service.  As such, the Board finds that this evidence is new and material as it relates to an unestablished fact necessary to substantiate a claim for service connection for hepatitis C.  Accordingly, the claim for service connection for hepatitis C is reopened.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, to the extent the claim is reopened, this is a full grant of the benefit as to this issue.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

New and material evidence having been received; the claim for service connection for hepatitis C is reopened.  The appeal is granted to this extent.



REMAND

The Board must remand the reopened issue of service connection for hepatitis C for additional development.  

Specifically, VA treatment records demonstrate that the Veteran has been diagnosed with hepatitis C.  Further, he testified that he was a medic during service and was exposed to blood, fluids, and a variety of used medical equipment.  He also testified that he snorted cocaine, had a piercing in his right ear, and worked in a VA hospital after service separation.  In a VA treatment note dated January 2007, the VA doctor stated that "it is possible that he [the Veteran] might have been infected if he had blood exposure to non intact skin/mucous membrane while in service, by needlestick injuries, sexual transmission and snorting drugs."  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

In the present case, the Veteran has not been afforded a VA examination to address the etiology of his hepatitis C.  In light of the "low threshold" as announced in McLendon, the Board finds that remand for a VA examination is necessary to determine if the Veteran's currently diagnosed hepatitis C is etiologically related to service, including his in-service duties as a medic.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the Bronx VAMC from October 2012, Bath VAMC from June 2012, and Northport VAMC from August 2012.

Any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Schedule the Veteran for an appropriate examination to determine the etiology of his hepatitis C.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the examination.  The examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.

Then, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hepatitis C had its onset during active service or is related to any in-service disease, event, or injury.  

In doing so, the examiner should consider and discuss the Veteran's various risk factors, including his in-service duties as a medic, air gun inoculators, post-service occupation in a VA hospital, piercing in ear, and drug use (nasal cocaine).

Additionally, the examiner should review and discuss the Veteran's VA outpatient treatment records, to include the VA treatment note dated January 2007, where the VA doctor stated that "it is possible that he [the Veteran] might have been infected if he had blood exposure to non intact skin/mucous membrane while in service, by needlestick injuries, sexual transmission and snorting drugs."  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate supplemental statement of the case, and should afford him the appropriate time period to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


